Case 9:20-cv-00007-DWM Document 66 Filed 06/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
ALTA JOY LOAGUE and ROBERT CV 20—07—M—DWM
W. LOAGUE,
Plaintiffs,

ORDER
Vs.

ETHICON, INC., and JOHNSON &
JOHNSON,

Defendants.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and
all deadlines are VACATED. The December 7, 2020 jury trial is VACATED.

ak
DATED this ® “Gay of June, 2020.

 

  

Donald W. olloy, District Judge
United States District Court
